PER CURIAM:
This is an appeal from an order denying the appellant relief under the Post-Conviction Hearing Act, which alleged ineffective assistance of trial counsel. On September 19, 1977, the court below appointed Vincent A. Couchara, Esq., to represent appellant in the prosecution of his PCHA petition. After a hearing, the petition was denied. Shortly thereafter, the lower court ordered the County Controller to pay Mr. Couchara $750 for his services. On October 25, appellant filed a pro se Notice of Appeal with this Court. We now have before us appellant’s pro se brief on the merits, and the Commonwealth’s brief in opposition. Presented as it is, the issues in the case are incomprehensible; appellant is in great need of a properly counselled advocate’s brief.
Appellant’s court-appointed counsel in this case has not been relieved of his duties; indeed he has already been compensated for work done at the PCHA hearing. He has not filed a petition and brief to withdraw under Commonwealth v. Baker, 429 Pa. 209, 239 A.2d 201 (1968). Therefore, appellant’s appointed counsel is directed either to file a withdrawal brief or to proceed with the appeal by filing an advocate’s brief on the merits. In either case, counsel is to file a new brief within thirty (30) days, or risk sanctions.